



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Beals, 2013
    ONCA 6

DATE: 20130109

DOCKET: C56128

Weiler, Blair and Rouleau JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Jermaine Beals

Appellant

Brady Cunningham, for the appellant

Mabel Lai, for the respondent

Heard: January 7, 2013

On appeal from the sentence imposed on May 15, 2012 by
    Justice Alphonse T. Lacavera of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant was convicted of forcible entry (s. 72(1)), public
    mischief (s. 140), assault causing bodily harm (s.267), being unlawfully in a
    dwelling house (s. 349(1)), uttering death threats (s. 264.1), and failure to
    comply with probation (s. 145(3)).  He received a sentence of 12 months
    incarceration plus two years probation.  With respect to the breach of
    probation, the sentencing judge sentenced the appellant to time served of 4.5
    months pre-trial custody.

[2]

The appellant appeals the sentence on the grounds that (1) the sentence
    was harsh and excessive; (2) the trial judge failed to adequately apply the
Gladue
analysis; and (3) the sentence violates the jump principle.

[3]

The appellant has served approximately eight months of his sentence.  He
    requests that his sentence be substituted to time served plus one year
    probation.

[4]

In our opinion, the sentencing judge did not err with respect to his
    application
Gladue
or the jump principle.  In any event, the sentence
    was with the range and was fit.

[5]

Accordingly, while leave to appeal sentence is granted, the
    appeal as to sentence is dismissed.


